                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    DISTRIBUIDORA INDUSTRIAL DE                          CASE NO. C18-0501-JCC
      CALZADO S.A. d/b/a BROOKS RUNNING
10
      COSTA RICA,                                          MINUTE ORDER
11
                              Plaintiff,
12               v.

13    BROOKS SPORTS, INC., et al.,
14                            Defendants.
15

16          The following Minute Order is made by direction of the Court, the Honorable John C.
17   Coughenour, United States District Judge:
18          This matter comes before the Court on the parties’ joint stipulation of voluntary dismissal
19   with prejudice (Dkt. No. 42). Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), this
20   stipulated notice is self-executing, and this action is DISMISSED with prejudice and without an
21   award of costs or attorney fees to either party. The Court shall retain jurisdiction over this case
22   for the limited purpose of enforcing the terms of the parties’ settlement agreement. (See Dkt. No.
23   42.) The Clerk is directed to CLOSE this case.
24          //
25          //
26          //

     MINUTE ORDER
     C18-0501-JCC
     PAGE - 1
 1        DATED this 18th day of June 2019.

 2                                            William M. McCool
                                              Clerk of Court
 3
                                              s/Tomas Hernandez
 4
                                              Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C18-0501-JCC
     PAGE - 2
